EXHIBIT 10.65


CONFIDENTIAL TREATMENT REQUESTED
 
INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WITH “****”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED
TO THE SECURITIES AND EXCHANGE COMMISSION.


Execution Version
CONFIDENTIAL
Amendment No. 4 to Sales Agreement
This Amendment No. 4 to Sales Agreement (this “Amendment”) is made by and
between (i) NTP Radioisotopes (SOC) Ltd., a commercial company registered and
existing under the laws of the Republic of South Africa, having its registered
office at Building 1700, Pelindaba, R104 Elias Motswaledi Extension, Brits
District, North West Province of South Africa (“NTP”), and (ii) Lantheus Medical
Imaging, Inc., a corporation organized and existing under the laws of Delaware
with a place of business at 331 Treble Cove Road, North Billerica,
Massachusetts, United States of America 01862 (“Lantheus”), effective as of
December 29, 2017 (the “Amendment Effective Date”).
WHEREAS:
1.
Lantheus and NTP, on behalf of itself and its former Subcontractor, IRE, entered
into a Sales Agreement, effective as of April 1, 2009 (the “Sales Agreement”);

2.
Lantheus and NTP, on behalf of itself and its former Subcontractor, IRE, entered
into Amendment No. 1 to the Sales Agreement effective as of January 1, 2010
(“Amendment No. 1”);

3.
Lantheus and NTP, on behalf of itself and its former and current Subcontractors,
IRE and ANSTO, respectively, entered into Amendment No. 2 to the Sales Agreement
effective as of April 1, 2011 (“Amendment No. 2”);

4.
Lantheus and NTP, on behalf of itself and its current Subcontractor, ANSTO,
entered into Amendment No. 3 to the Sales Agreement effective as of October 1,
2012 (“Amendment No. 3”) (the Sales Agreement, Amendment No. 1, Amendment No. 2
and Amendment No. 3, collectively, the “Existing Agreement”);

5.
Lantheus and NTP, on behalf of itself and its current Subcontractor, ANSTO/ANM,
wish to further amend the Existing Agreement by amending, restating and/or
supplementing certain provisions of the Existing Agreement as of the Amendment
Effective Date (the Existing Agreement, as amended by this Amendment, the
“Agreement”), in order to:

(a)
extend the term of the Existing Agreement and specify pricing and volume levels
for the supply of Product during that extended term;

(b)
enable Lantheus to maintain a diversified, balanced, reliable and responsive
supply chain for (i) LEU-based Product for routine supply and, (ii) to the
extent of any outages, shortages or other emergencies affecting any portion of
Lantheus’ LEU-based Product supply chain and sufficient LEU-based Product supply
is not available





--------------------------------------------------------------------------------




from NTP and its Subcontractor, HEU-based Product on a back-up basis consistent
with U.S. law (AMIPA) and international efforts to eliminate the use of HEU in
medical isotope production;
(c)
enhance the reliability of transportation and logistics related to Lantheus’
Product supply to the extent reasonably practicable;

(d)
implement incremental capacity improvement and continuous production improvement
efforts and optimize the alignment of NTP’s and ANSTO/ANM’s reactor schedules to
ensure the ability to efficiently meet Lantheus’ **** requirements related to
LEU-based Product and HEU-based Product supplied from NTP and ANSTO/ANM;

(e)
provide **** to (i) ensure reservation of supply capacity to enable NTP and its
Subcontractor to supply all of Lantheus’ forecasted Product demand during the
Term, (ii) ensure delivery of all of Lantheus’ standard orders on time and in
the quantities ordered and (iii) **** NTP for ****;

(f)
enable NTP to ****; and

(g)
provide mechanisms potentially enabling NTP to share **** (clauses (a) through
(g), collectively, the “Stated Purposes”).

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.
Definitions. Certain capitalized terms used in this Amendment are defined in
Exhibit A to this Amendment. Capitalized terms used but not defined in this
Amendment (including Exhibit A) have the meanings ascribed to those terms in the
Existing Agreement.

2.
Amendments.

(a)
The Parties acknowledge and agree that the Stated Purposes set forth above are
essential to the purposes of the Agreement, and the Parties will perform their
obligations under the Agreement to fulfill, and otherwise use commercially
reasonable efforts to undertake activities necessary to fulfill, those Stated
Purposes.

(b)
The Parties acknowledge and agree that (i) NTP and its Subcontractor are in the
process of converting their production capabilities to supply Product derived
exclusively from LEU, but that, (ii) to the extent of any outages, shortages or
other emergencies affecting NTP’s and its Subcontractor’s ability to fulfill
Lantheus’ orders exclusively with LEU-based Product, NTP and its Subcontractor
may, with Lantheus’ prior consent, fulfill Lantheus’ orders with HEU-based
Product in such situations. In furtherance of the foregoing, in situations in
which Lantheus consents to accept HEU-based Product, all provisions in the
Agreement relating to LEU-based





--------------------------------------------------------------------------------




will (x) apply to such HEU-based Product, mutatis mutandis, and (x) supersede
the provisions relating to HEU-based Product in this Agreement.
(c)
Section 1.2 of the Existing Agreement is hereby amended by adding the following
sentence to the end of that section:

Neither NTP nor its Subcontractor shall subcontract any of their respective
obligations under this Agreement (other than to Subcontractor, as expressly set
forth in this Agreement) without Lantheus’ prior written consent.
(d)
Section 2.1(b) of the Existing Agreement is hereby amended and restated in its
entirety as follows:

Commencing on the **** and continuing through ****, (i) Lantheus shall place
routine orders on a regular **** basis for, and purchase from NTP and its
Subcontractor, through NTP, volumes of Product representing at least that
percentage of its total **** Product requirements set forth in the following
table (as may be adjusted pursuant to the last sentence of Section 5.1(b)(iii)
and/or the last paragraph of this Section 2.1(b)), and (ii) NTP and its
Subcontractor shall promptly accept such orders and supply to Lantheus all
Product necessary to meet such Product requirements:
Time Period
Percentage of Lantheus’ Total
Worldwide Requirements of Product
**** through and including ****
**** percent (****%)
**** through and including ****
**** percent (****%)
**** through and including ****
**** percent (****%)
**** through and including ****
**** percent (****%)


NTP and its Subcontractor shall supply all such orders placed by Lantheus;
provided that, as set forth in the next sentence and Section 2.1(c), Lantheus’
purchase volume obligations set forth herein shall only apply in those periods
in which NTP and its Subcontractors are able to satisfy, and NTP and its
Subcontractors do satisfy, all Product orders for those periods. In addition, to
the extent that NTP and its Subcontractors are unable to supply all quantities
of Product requested by Lantheus hereunder, the Parties acknowledge and agree
that Lantheus shall have the right to purchase Product from any third party
supplier of Product only during the period of such unavailability and for a
reasonable period of time before or after such period and, to the extent and for
the duration of such third party purchases, Lantheus shall not be in violation
of the purchase volume obligations set forth herein and shall be relieved of its
purchase volume obligations for such period. Lantheus will continue to provide
NTP in good faith a non-binding forecast (each, a “Forecast”) on the **** of
each ****. Lantheus will also continue to provide NTP with firm orders for
Product at least **** (****) in advance of the required date of Product
shipment. The Parties hereby agree to meet no later than the end of **** to
commence discussions in good faith regarding the terms of a supply agreement
beyond the term of this Agreement, and the Parties will use their reasonable,
good faith efforts to agree on the terms of any such extension by the end of
****.
Notwithstanding anything to the contrary in this Agreement, commencing with the
****, Lantheus shall have the right (exercisable**** during the Term upon
advance written notice provided to NTP on or prior to **** of the calendar year
immediately preceding the first full calendar year with respect to which such
rights are being exercised) to commit to




--------------------------------------------------------------------------------




purchase up to **** percent (****%) of its **** requirements from **** for each
**** during the Term, in which case, the purchase commitments to NTP and its
Subcontractor in the table above (as adjusted from time to time in accordance
with this Agreement) for each remaining calendar year during the Term will be
automatically decreased to take into account the supply of Product that Lantheus
will purchase from that other supplier for each such calendar year (for example,
if Lantheus commits **** percent (****%) of its requirements to the other
supplier ****, then it will provide written notice to NTP on or before **** and
Lantheus’ commitment under this Agreement for each of the **** will decrease
from **** percent (****%) to **** percent (****%) of its requirements for the
****, respectively); provided, however, if and to the extent that the Parties
and the alternate supplier mutually agree to have the alternate supplier join
this Agreement instead, then (i) the alternate supplier will become a
Subcontractor of NTP under this Agreement, (ii) this Agreement will be amended
appropriately and (iii) the alternate supplier will enter into a separate
joinder, amendment or side agreement with Lantheus, NTP and its
Subcontractor(s), in the case of each of clauses (i) through (iii), as mutually
agreed and in accordance with all applicable laws, including antitrust and
competition laws; provided further that, in the event of Lantheus’ election to
purchase any such alternate supply, (x) the Parties will in good faith discuss,
negotiate and (by **** of the immediately preceding calendar year) attempt to
agree on whether to **** under this Agreement for each remaining **** during the
Term, taking into account the **** under this Agreement for such **** and ****,
but (y) neither Party will be obligated to agree to any such ****, in which case
the **** set forth in this Agreement will continue to apply during the remainder
of the Term.
If Lantheus fails to fulfill its Product purchase obligations in accordance with
the provisions of this Agreement (for the avoidance of doubt, which obligations
are subject to, among other things, NTP and its Subcontractor’s ability to
supply Product and Lantheus’ rights to purchase Product from alternate suppliers
in specified circumstances) in any calendar year, then Lantheus shall pay to NTP
an amount equal to (i) **** that Lantheus so failed to purchase in that calendar
year, multiplied by (ii) the **** applicable in that ****.
(e)
Section 2.1(c) of the Existing Agreement is hereby amended and restated in its
entirety as follows:

Subject to Section 3.8, such Product shall be supplied and delivered to John F.
Kennedy International Airport, Jamaica, New York (“JFK”) or Logan International
Airport, Boston, Massachusetts (“BOS”) (or other mutually agreed upon delivery
location) on a mutually agreed schedule with follow-on trucking delivery to the
Lantheus facility in North Billerica, Massachusetts; provided that, subject to
Section 3.8, Product supplied by the Subcontractor will be supplied and
delivered to Lantheus’ designated carrier at Sydney (Kingsford Smith) Airport,
Mascot, New South Wales, Australia (“SYD”) (or other mutually agreed upon
delivery location) on a mutually agreed schedule with follow-on delivery to the
Lantheus facility in North Billerica, Massachusetts. Lantheus shall provide NTP
with notice of its intention to change such location at least **** (****) in
advance of the required inception date of such changes. NTP and its
Subcontractor shall be responsible to ensure that Lantheus’ full order of
Product is delivered to Lantheus (other than during scheduled outages for
routine maintenance and unscheduled outages or failures of the production lines
of NTP and its Subcontractors) (i.e., under conditions of normal operations
prevailing at NTP and its Subcontractors’ facilities), but in all cases subject
to compliance with Section 2.1(d), (e), (f), (h) and (i) and the last sentence
of this Section 2.1(c). The Parties agree that supply of Lantheus’ annual
Product requirements will, in general, be ****, and the Account Manager at NTP
(“Account Manager”) will allocate Product supply among NTP and its Subcontractor
accordingly; provided that Lantheus will have the communication and coordination
rights set forth in Section 3.8. Lantheus shall be advised in a timely way of
the manner in which




--------------------------------------------------------------------------------




supply obligations hereunder will be allocated among NTP and its Subcontractor.
NTP and its Subcontractor will schedule deliveries of Product to Lantheus during
scheduled outages at either facility in such a way that the full amount of
Product ordered by Lantheus (including, subject to the provisions of Section
2.1(d), any specific quantities of LEU-based Product) will be maintained under
such circumstances.
(f)
Section 2.1(d) of the Existing Agreement is hereby amended and restated in its
entirety as follows:

For any supply of Product by NTP and its Subcontractor during the Term, NTP and
its Subcontractor will increase production levels of LEU-based Product so as to
make available to Lantheus up to **** percent (****%) of its demand for
LEU-based Product, unless otherwise directed by Lantheus.
Lantheus will include the amount of HEU and LEU-based Product that it expects to
order from NTP and its Subcontractor in each Forecast. Both Parties acting in
good faith will use commercially reasonable efforts to achieve the common goal
described herein relating to the development of a more robust supply of
LEU-based Product by NTP and its Subcontractor and an associated increase in
demand from Lantheus. To the extent that the total volume of LEU-based Product
available for sale by NTP and its Subcontractor is not (or will not be)
sufficient to meet all customer orders for any reason on any given ****, NTP and
its Subcontractor shall supply Lantheus’ orders **** by providing Lantheus with
at least (i)  **** of the Supply Available (as defined below) on ****, plus,
(ii) if the shortage on **** was reasonably foreseeable as of the ****, **** of
the Supply Available on the **** that was not utilized to fulfill Lantheus’
orders for **** (calibrated in accordance with Section 2.5 as of ****), up ****
(referred to herein as a “****”). An illustration of the calculation of **** is
set forth in Exhibit B. For purposes of clarity, the Parties acknowledge and
agree that, in the event of an outage or supply shortage affecting Lantheus’
supply of Product, any amounts of Product ordered by Lantheus hereunder on ****
(including ****) shall be filled by NTP and its Subcontractors with LEU-based
Product on a ****. The Parties further acknowledge and agree that NTP’s and its
Subcontractor’s supply of LEU-based Product to Lantheus on a **** and the
purchase volume commitments set forth in Section 2.1(b) are essential to the
purpose of this Agreement (including, but not limited to, the extended term set
forth herein). NTP and its Subcontractor shall use their best efforts to supply
any amounts of LEU-based Product ordered by Lantheus, with the understanding
that NTP’s or its Subcontractor’s ability to completely supply such LEU-based
Product may be affected by their scheduled outages for routine maintenance or
unscheduled outages or failures of production lines (provided that nothing in
this sentence affects NTP’s and its Subcontractor’s obligations to coordinate
Product supply during outages or shortages and to allocate available Product
supply to Lantheus in accordance with the requirements of this Agreement). The
Parties will work together in good faith to establish supply schedules for the
production and supply of LEU-based Product from NTP and its Subcontractor based
on the market demand for the manufacture and supply of Lantheus’ Technetium-99m
generators. NTP and its Subcontractor will also ensure the segregation of HEU
and LEU-based Product when a mix of such Product is delivered to Lantheus in one
aggregate shipment. The Parties acknowledge and agree that the levels of
LEU-based Product set forth in this Section 2.1(d) shall not be construed as a
“take-or-pay” or minimum volume requirement that otherwise modifies Section
2.1(b) hereof.
As used in this Agreement, the term **** means, for any ****, a percentage (not
to exceed **** percent (****%)) equal to:




--------------------------------------------------------------------------------




(i) the actual aggregate number of curies of Product purchased **** from NTP and
its Subcontractors on **** of the **** over the immediately preceding ****
(****) full calendar ****,
divided by
(ii) the actual aggregate number of curies of Product purchased by **** from NTP
and its Subcontractors on **** of the **** over the immediately preceding ****
(****) full calendar ****;
ignoring, for purposes of this ****calculation, any periods of extended shutdown
of NTP’s and/or its Subcontractor’s facilities during which Lantheus did not
receive its full orders but which, if included for purposes of this calculation,
would have the effect of reducing Lantheus’ ultimate ****.
As used in this Agreement:
(i) the term “Supply Available” means, for any given ****, the aggregate number
of curies of Product actually available at NTP and its Subcontractor for
delivery on **** to ****;
(ii) the term **** means, for any given ****, Lantheus and each **** ordering
Product for delivery (or use in technetium generators sold) in ****, with
delivery of such order scheduled for ****;
(iii) the term **** means, for any given ****, Lantheus and each **** ordering
Product for delivery (or use in technetium generators sold) ****, with delivery
of such order scheduled for ****;
provided that, for clarity, NTP and each of its Subcontractors will each be
deemed to be ****.
As used in this Agreement, the term “best efforts” means (a) taking all steps
necessary and proper to achieve the relevant objective, (b) attempting all
reasonably feasible alternatives with immediacy and urgency and (c) carrying out
such activities to their logical conclusions, in the case of each of clauses
(a)-(c), in a good faith, sustained manner that (i) gives due deference to
Lantheus’ specifically negotiated rights and interests under this Agreement and
(ii) is consistent with the highest standards of care, diligence, judgment and
skill exercised by the best suppliers of molybdenum-99m in the world. Solely for
purposes of illustration, the use of best efforts may, in certain specific facts
and circumstances, require NTP and its Subcontractor to take actions such as the
following: (v) NTP and its Subcontractor at all times maintaining sufficient
levels of targets, fuel rods, irradiation and processing capacity, staffing,
subject matter experts, containers, logistics arrangements and other resources
to ensure NTP and its Subcontractor will be in a position to, and actually will,
satisfy all of the Product orders submitted by Lantheus, (w) ****, (x)
coordinating fulfillment obligations among NTP, its Subcontractor and their
backup suppliers, (y) if it is reasonably foreseeable that one or more specific
shipments may be untimely, at Lantheus’ request, turn over the responsibility
for coordinating logistics for those specific shipments and (z) giving immediate
notice to Lantheus whenever any of the foregoing undertakings cannot be met.
Nothing in the foregoing definition of best efforts is intended to restrict or
limit NTP or its Subcontractor’s obligations to undertake other efforts or
actions in this Agreement.




--------------------------------------------------------------------------------




(g)
Section 2.1(g) of the Existing Agreement is hereby amended and restated in its
entirety as follows:

Compliance with requirements of Section 2.1 will be confirmed at the end of the
second and fourth quarters of each calendar year, at which time NTP will furnish
to Lantheus a certificate, executed by a duly authorized officer of NTP stating
that such officer has reviewed the supply of Product during such period and that
NTP and its Subcontractors have complied with Section 2.1. Lantheus will have
the right to audit NTP’s and its Subcontractor’s compliance with those
provisions through an independent third party that has entered into a
nondisclosure agreement in favor of NTP and/or its Subcontractors, as
applicable, in reasonable, customary form that permits disclosure by that third
party to Lantheus of (i) the fact that NTP and its Subcontractors have complied
with those provisions and (ii) the underlying facts of any instances of
noncompliance (provided that in no event will the names of NTP’s or its
Subcontractor’s customers be disclosed to Lantheus). Non-compliance with Section
2.1(d)-(i) or the third sentence of Section 2.1(c) will constitute a material
breach of this Agreement.
(h)
The first and second sentences of Section 2.1(h) of the Existing Agreement are
hereby amended and restated as follows:

NTP represents, warrants, acknowledges and covenants to Lantheus that, as of the
Amendment Effective Date and throughout the term of this Agreement:
(i)    NTP Supply Agreements. It has entered into (A) a backup supply agreement
with IRE that supports (and that compels IRE to support) NTP and its
Subcontractor to fully perform all of their obligations and supply Product to
Lantheus under this Agreement (as may be amended, modified, supplemented,
renewed or superseded from time to time, the “NTP/IRE Backup Supply Agreement”)
and (B) a supply agreement and a license agreement with ANSTO/ANM that enables
(and that compels ANSTO/ANM to enable) NTP and its Subcontractor to fully
perform all of their obligations and supply Product to Lantheus under this
Agreement, including by imposing on ANSTO/ANM obligations which are the same, in
all material and operationally-relevant respects, as those imposed on NTP and
its Subcontractor in this Agreement, for the benefit of Lantheus (the agreements
described in clause (B) (as may be amended, modified, supplemented, renewed or
superseded from time to time) are referred to, collectively, as the “NTP/ANSTO
Supply Agreements”) (the NTP/IRE Backup Supply Agreement and the NTP/ANSTO
Supply Agreements are referred to, collectively, as the “NTP Supply
Agreements”).
(ii)    Enforceability. Each of this Agreement and the NTP Supply Agreements
(A) has been duly executed and delivered by NTP and the relevant counterparty
thereto and (B) constitutes, and throughout the term of this Agreement will
continue to be effective and will continue to constitute, NTP’s and that
counterparty’s legal, valid and binding obligation, each enforceable between NTP
and that counterparty in accordance with its respective terms. The execution,
delivery and performance by NTP and that counterparty of that agreement does not
and will not (1) violate or conflict with, result in a breach of, or constitute
a default (or an event which, with or without notice or lapse of time or both,
would constitute a default) under, any contract to which NTP, that counterparty
or any of their respective affiliates is a party or by which NTP, that
counterparty or any of their respective affiliates is bound, including any of
the other NTP Supply Agreements, (2) violate any law applicable to NTP, that
counterparty or any of their respective affiliates or (3) violate or conflict
with any provision of the organizational documents of NTP, that counterparty or
any of their respective affiliates.




--------------------------------------------------------------------------------




(iii)    No Adverse Modifications. None of the NTP Supply Agreements nor any of
their respective provisions will be amended, modified, terminated, waived,
enforced or (upon expiration) not renewed on the same terms, to the extent doing
so would be to the direct or indirect detriment of Lantheus (i.e., in any manner
that adversely affects (or that could adversely affect) NTP’s and its
Subcontractor’s ability to fully perform their obligations and supply Product to
Lantheus in accordance with this Agreement) (each such event, an “Material
Adverse Event”) without Lantheus’ prior written approval. The Parties
acknowledge that NTP is negotiating a new agreement with ANSTO/ANM, including
but not limited to a “back-to-back” supply agreement, to replace one or more of
the current NTP/ANSTO Supply Agreements upon their current expiration on ****,
that will impose on ANSTO/ANM obligations which are the same, in all material
and operationally-relevant respects, as those imposed on NTP and its
Subcontractor in this Agreement and that has a term contemporaneous with the
entire term of this Agreement, for the benefit of Lantheus. For clarity, **** In
the event that a Material Adverse Event occurs or is reasonably likely to occur,
NTP will notify Lantheus immediately by telephone and follow up in writing
promptly with a reasonably detailed explanation of the situation and the
Material Adverse Event. NTP will keep Lantheus fully and promptly apprised of
all significant developments in such matters. NTP will take all actions
necessary to eliminate the Material Adverse Event as soon as possible. The
Material Adverse Event will constitute a material breach of this Agreement and,
because of the risk introduced into Lantheus’ Product supply chain, for as long
as such Material Adverse Event remains in effect, ****.
(iv)    Counterparty Breach. In the event that any counterparty to any of the
NTP Supply Agreements either (x) breaches any of its obligations to NTP under
that NTP Supply Agreement and/or (y) takes, fails to take, or is unwilling to
take, any other actions, the result of which adversely affects (or could
adversely affect) NTP’s and/or its Subcontractor’s ability to fully perform
their obligations and supply Product to Lantheus in accordance with this
Agreement (each such event described in clauses (x) through (y), but subject to
the last sentence of this clause (iv) below, a “Counterparty Breach”) (the
counterparty associated with a Counterparty Breach, the relevant “Breaching
Counterparty”), then:
(A)    NTP will notify Lantheus immediately by telephone and follow up in
writing promptly with a reasonably detailed explanation of the situation and the
Counterparty Breach,
(B)    NTP will keep Lantheus fully and promptly apprised of all significant
developments in such matters; and
(C)    (1) NTP will enforce its rights against that Breaching Counterparty under
all NTP Supply Agreement(s) with that Breaching Counterparty to the fullest
extent (including, without limitation, by **** and (2) NTP will take all other
actions, and use its best efforts to compel that Breaching Counterparty to take
all actions, in the case of each of clauses (1) and (2), in an expeditious and
diligent manner, to the extent necessary to (I) fully perform (and to ensure NTP
and its Subcontractor are performing and remain able and willing to perform)
their obligations and supply Product to Lantheus under this Agreement and (II)
fully compensate Lantheus for all direct and incidental damages (including
reasonable attorneys’ fees) incurred by Lantheus as a result of the Counterparty
Breach.
Notwithstanding anything to the contrary, a failure to fully perform and supply
Product to Lantheus in accordance with this Agreement will not constitute a
Counterparty Breach if (i) such failure resulted from a scheduled outage for
routine maintenance or an unscheduled outage or failure of production line, and
(ii) such failure (and the underlying outage or production line failure) did not
arise as a result of NTP’s or the Counterparty’s intentional




--------------------------------------------------------------------------------




or negligent act or omission, and (iii) such failure (and the underlying outage
or production line failure) was outside the reasonable control of NTP and the
Counterparty, and (iv) NTP and its Subcontractor have complied with their
obligations under Sections 2.1(d), (e), (f), (h) and (i) and the last sentence
of Section 2.1(c).
(v)    Indirect Enforcement Rights. (A) It is crucial to ensure that Lantheus’
interests in a diversified, balanced, reliable and responsive Product supply
chain (as expressed through the terms and conditions of this Agreement) are
fully addressed by NTP and its Subcontractor; (B) as such, it is necessary for
Lantheus to have a right, but not the obligation, to be involved in or jointly
control the enforcement by NTP of its rights under the NTP/ANSTO Supply
Agreements against ANSTO/ANM; (C) each of the Parties acknowledges its
preference is to attempt to resolve any Counterparty Breach situation with a
Breaching Counterparty amicably and cost effectively, utilizing litigation only
as a measure of last resort; (D) the Parties acknowledge that NTP will first
attempt to resolve any Counterparty Breach situation with a Breaching
Counterparty in an amicable manner (i.e., discussions and negotiations) before
resorting to litigation, if appropriate; and (E) therefore, if (1) Lantheus in
good faith believes that NTP’s efforts to resolve a Counterparty Breach in an
amicable manner is ****, then NTP will provide more frequent and detailed
updates about the matter and NTP will in good faith consider permitting Lantheus
to be directly involved in the discussions and negotiations with the Breaching
Counterparty to seek a resolution of the matter, and (2) if NTP **** to the
extent necessary to cause ANSTO/ANM to (I) fully perform (and to ensure NTP and
its Subcontractor are performing and remain able and willing to perform) their
obligations and supply Product to Lantheus under this Agreement and (II) fully
compensate Lantheus for all direct and incidental damages (including reasonable
attorneys’ fees) incurred by Lantheus as a result of the Counterparty Breach in
an expeditious or diligent manner (as mutually determined by NTP and Lantheus,
each acting reasonably and in good faith and giving due deference to Lantheus’
specifically negotiated rights and interests under this Agreement), then
Lantheus will have the right (exercisable upon **** (****) business days’
written notice to NTP or less, if required to preserve Lantheus’ rights under
the circumstances), but not the obligation, to confer with, to be directly
apprised by, and/or to control (jointly with NTP, each acting reasonably and in
good faith), the legal and other counsel representing NTP in such matter (which
counsel must be mutually acceptable to NTP and Lantheus, each acting reasonably
and in good faith, and must be appointed in accordance with NTP’s internal
processes), and NTP will instruct such counsel to take direction from Lantheus,
all at NTP’s sole cost and expense; provided that, in the event that the Parties
cannot reach mutual agreement regarding whether resolution of a Counterparty
Breach is being expeditiously and diligently pursued under clause (E)(2) above,
then Lantheus will have the right to control such counsel ****. In furtherance
of the forgoing, NTP will (and will cause such counsel to) (x) fully and
promptly cooperate with Lantheus in such matters, (y) keep Lantheus fully and
promptly apprised of all significant developments in such matters and (z)
provide to Lantheus copies of, and full access to, all documentation and other
information relating to such matter, including copies of the NTP/ANSTO
Agreements under reasonable conditions of confidentiality and privilege, and
related correspondence. NTP will notify Lantheus in writing reasonably in
advance of filing a lawsuit against a Breaching Counterparty, and Lantheus shall
have the option to exercise its rights under this clause (v) in connection with
the filing of that lawsuit.
(vi)    Remedies for a Continuing Counterparty Breach. Throughout the period
during which a Counterparty Breach is continuing and not resolved in a manner
that (A) assures NTP and its Subcontractor will fully perform their obligations
and supply Product to Lantheus under this Agreement and (B) fully compensates
Lantheus for all direct and incidental damages (including reasonable attorneys’
fees) incurred by Lantheus as a result of the Counterparty Breach, (x) NTP shall
have the option to source Product from an alternate supplier of Product (the use
of which is approved by the U.S. Food and Drug Administration




--------------------------------------------------------------------------------




in the manufacture of Lantheus’ TechneLite®) and NTP will supply that Product to
Lantheus at the ****, but (y)  for any period during which NTP is unable to
source such alternative supply for any reason (including during the pendency of
any required U.S. Food and Drug Administration approval), Lantheus may itself
proceed to source substitute Product from an alternate supplier and (in the case
of this clause (y)) the following will apply:
(1)
****, to partly compensate Lantheus for its additional efforts in securing
substitute Product supply from an alternate supplier; provided that, once the
Counterparty Breach is fully resolved and Lantheus is fully compensated (as
contemplated above), ****; and

(2)
****

(vii)    Solvency and Financial Ability. NTP is and will continue to be solvent,
and it has and will continue to have sufficient financial resources to perform
its obligations under this Agreement, including this Section 2.1(h).
(viii)    Equitable Remedies. Irreparable damage would occur if any provision of
this Agreement were not performed by NTP and its Subcontractor in accordance
with the terms of this Agreement and that Lantheus will be entitled to specific
performance of the provisions of this Agreement and provisional remedies, in
addition to any other remedy to which it is entitled under this Agreement, at
law, in equity, by statute, in any other agreement between the Parties or
otherwise.
(ix)    Cumulative Remedies. All of Lantheus’ rights and remedies provided in
this Agreement are cumulative and not exclusive, and the exercise by it of any
right or remedy does not preclude its exercise of any other rights or remedies
that may now or subsequently be available under this Agreement, at law, in
equity, by statute, in any other agreement between the Parties or otherwise.
(x)    Essential Purpose. This Section 2.1(h) and the existence, legal
effectiveness and performance by NTP and its counterparties of each of the NTP
Supply Agreements are essential to the purposes of this Agreement, and Lantheus
would not have entered into this Agreement in the absence of this Section 2.1(h)
or those NTP Supply Agreements.
(i)
Section 2.1(i) of the Existing Agreement is hereby amended by replacing the
phrase “on a **** basis” with the phrase “on a **** basis.”

(j)
Section 3.1 of the Existing Agreement is hereby amended to replace the phrase
“the supply schedule provided pursuant to Section 2.2” with the phrase “its
purchase order.”

(k)
A new Section 3.8 of the Existing Agreement is hereby added as follows:

Notwithstanding anything to the contrary in this Section 3, (a) if Lantheus
requests, NTP and/or its Subcontractor will use Lantheus’ designated freight
forwarder to arrange shipment of Product and, (b) if Lantheus requests, Lantheus
will assume responsibility for arranging transportation of Product at a
designated point, in which case, title and risk of loss will transfer to
Lantheus at the point at which Product is loaded onto Lantheus’ designated
carrier. In such an event, with respect to any particular Product shipment,
Lantheus will be entitled to communicate and coordinate directly with NTP or its
Subcontractor, as applicable (i.e.,




--------------------------------------------------------------------------------




whichever supplier from which that originates), the freight forwarder and the
transport company with respect to that shipment.
(l)
A new Section 10.3 of the Existing Agreement is hereby added as follows:

Notwithstanding any of the provisions of this Agreement, (a) NTP’s liability in
respect of all claims for damages and losses instituted against NTP by Lantheus
in terms of this Agreement shall be limited to direct and incidental damages
actually suffered by Lantheus as a result of NTP’s or its Subcontractor’s
negligence, willful misconduct or material breach of this Agreement, and (b)
Lantheus’ liability in respect of all claims for damages and losses instituted
against Lantheus by NTP or its Subcontractor in terms of this Agreement shall be
limited to direct and incidental damages actually suffered by NTP or its
Subcontractor as a result of Lantheus’ negligence, willful misconduct or
material breach of this Agreement.
(m)
Section 5.1(a) of the Existing Agreement is hereby amended and restated in its
entirety as follows:

Commencing on the Amendment Effective Date and continuing through the term of
this Agreement, but subject to the last two paragraphs of this Section 5.1(a),
the unit price of Product to be invoiced to Lantheus by NTP shall be the
applicable price per Curie (at the calibration date and time) set forth in the
table below (the “Invoice Price”). The calibration date and time shall be in
accordance with Section 2.5.
Time Period
Invoice Price Per Curie of
NTP-Supplied Product
Invoice Price Per Curie of
Subcontractor-Supplied Product*
****
through and including ****
$****
$****
****
through and including ****
$****
$****
****
through and including ****
$****
$****
****
through and including ****
$****
$****

*
The Invoice Price for Subcontractor-supplied Product ****:

(i)
the Invoice Price for Subcontractor-supplied Product will be first ****, on a
prospective basis, for purchase orders issued on and after the date on ****;

(ii)
the Invoice Price for Subcontractor-supplied Product will next ****, on a
prospective basis, for purchase orders issued on and after the date on ****;

(iii)
the Invoice Price for Subcontractor-supplied Product will next ****, on a
prospective basis, for orders placed on and after the date on ****;

(iv)
the Invoice Price for Subcontractor-supplied Product will next ****, on a
prospective basis, for orders placed on and after the date on ****; and

(v)
thereafter, the Invoice Price for Subcontractor-supplied Product will ****;





--------------------------------------------------------------------------------




provided, however, that the Invoice Price for Subcontractor-supplied Product
will ****.
For purposes of clauses (iii) and (iv) above, the term “Satisfactory
Performance” means “Silver-level performance” (as described on Exhibit A to the
Amendment) in reference to Subcontractor-supplied Product only (but including on
a backup basis to cover any NTP outages or shortages), and ignoring for such
purposes any Delivery Failures (as defined on Exhibit A to the Amendment)
otherwise directly caused by NTP or relating to NTP-supplied Product only.
For the avoidance of doubt, the price per Curie of Product for Product ordered
for delivery during the period from **** through the **** before the **** is as
set forth in the invoice previously received by Lantheus.
Notwithstanding anything to the contrary in this Agreement, (i) from the ****
and until the earlier of (A) **** and (B) ****, the **** per Curie of Product
will be **** **** Curie of Product ****, mutatis mutandis. Once **** into and/or
the **** is no longer in effect, as applicable, the **** per Curie of Product
will **** to the **** per Curie of Product applicable under the other provisions
of this Section 5.1(a).
(n)
Section 5.1(b) of the Existing Agreement is hereby amended and restated in its
entirety as follows:

(i)    To mitigate the period of increased Product supply volatility tied to the
implementation of the double run capability at NTP and the startup of additional
Subcontractor-capacity at the Subcontractor, the provisions set forth in Exhibit
A to the Amendment will apply from the Amendment Effective Date until the
Compliance Date (the “Incentive Program Term”), to provide monetary incentives
and reward NTP for delivering Lantheus’ normal orders on time and in the
quantities ordered and **** for **** to Lantheus in **** (the “Incentive
Program”).
(ii)    The Parties agree that Lantheus will not be responsible for paying for
****, except to the extent used to fill:
(A)    ****; or
(B)    ****; provided, however, that (i) Lantheus agrees in advance to pay ****
and (ii) NTP and its Subcontractor will not burden Lantheus with the ****.
For clarity, Lantheus will **** only as follows:
****
*    Purchase orders issued to NTP and its Subcontractor ****.
**    Purchase orders issued to NTP and its Subcontractor for ****.
(iii)    In the event that Lantheus has the opportunity to ****, at Lantheus’
request, the Parties will negotiate reasonably and in good faith potential,
mutually beneficial adjustments to the terms of the Agreement in order to enable
Lantheus to ****. In the event that Lantheus sources Product from another
supplier for this purpose, ****.
(iv)    Separately, to the extent that Lantheus’**** during any **** as compared
to the **** Lantheus will make to NTP ****. Conversely, to the extent that
Lantheus’ ****. For the avoidance of doubt, changes in the ****. For clarity,
Exhibit C to the Amendment provides illustrative examples.




--------------------------------------------------------------------------------




For the avoidance of doubt, NTP will invoice Lantheus for Product at the
applicable Invoice Price set forth in the table above.
The calculations in this Section 5(b)(iv) will be based on specially-prepared,
TechneLite® generator product-level financial statements prepared by Lantheus in
accordance with U.S. generally accepted accounting principles, consistently
applied, and Lantheus will furnish to NTP on an annual basis a certificate,
executed by a duly authorized officer of Lantheus stating whether and to what
extent this Section 5.1(b)(iv) is triggered. NTP will have the right to audit
such financial statements through an independent third party that has entered
into a nondisclosure agreement in favor of Lantheus in reasonable, customary
form that permits disclosure by that third party to NTP of the aggregate amount
of any discrepancies found (provided that in no event will the amounts of
individual line items be disclosed to NTP).
In addition, within **** (****) days after the end of each ****, Lantheus will
notify NTP and its Subcontractor whether it has actually accrued in its
financial statements ****for that **** and, if so, the amount of that accrual.
The ****for any given **** will be due within **** (****) days after the date on
which Lantheus files its annual report on Form 10-K for that year with the U.S.
Securities and Exchange Commission.
Notwithstanding the foregoing, no **** will be due to NTP and its Subcontractor
with respect to any year in which (i) the Baseline (as defined in Exhibit A to
the Amendment) for a “model week” **** by more than **** percent (****%) of that
initial level or (ii) Lantheus’ **** on TechneLite® generator sales is within
****and **** (****) percentage points lower than the ****.
(o)
Section 5.1(c) of the Existing Agreement is hereby deleted in its entirety.

(p)
Section 5.1(d) of the Existing Agreement is hereby amended and restated as
follows:

For so long as Lantheus has satisfied its purchase volume commitments set forth
in Section 2.1(b) as measured with reference to the average volume of Curies
purchased over the immediately preceding **** period and Lantheus is **** as
measured during such period (as calculated consistent with calibrations as set
out in Section 2.5), the prices payable by Lantheus for Product **** than the
purchase price (as calculated consistent with calibration as set out in Section
2.5) paid by **** from NTP or its Subcontractors for delivery into or use ****,
regardless of whether such delivery or use is direct or indirect. For purposes
of calculating the purchase price paid **** in order to determine if any price
adjustment shall be made hereunder, the Parties agree that the purchase price
paid by **** will be calculated after giving effect to all rebates, discounts,
and similar pricing concessions or incentives available to **** (but excluding
****) and after giving effect to all incentives (whether relating to ****) paid
or payable to NTP and/or its Subcontractor, and, if such purchase price is paid
in a currency different from the United States dollar pursuant to a written
contract or spot order, such purchase price shall be determined using the
exchange rate of the United States dollar against such different currency
applicable to such purchases as of the date of entering into, or modifying the
pricing-related terms of, such contracts or spot orders. For the sake of
clarity, no such price adjustment shall apply where **** paid by ****, in US
dollar terms, (i) occurs solely after **** and (ii) are solely caused by ****.
In addition, noncompliance with the foregoing provisions will result in a ****
the price payable by Lantheus for Product hereunder only during the period in
which the purchase price of ****. Compliance with requirements of this Section
5.1(d) will be confirmed at the end of




--------------------------------------------------------------------------------




**** of each ****, at which time NTP will furnish to Lantheus a certificate,
executed by a duly authorized officer of NTP stating that such officer has
reviewed the sales of such Product during such period and that NTP and its
Subcontractors have complied with this Section 5.1(d). Lantheus will have the
right to audit NTP’s and its Subcontractor’s compliance with this Section 5.1(d)
through an independent third party that has entered into a nondisclosure
agreement in favor of NTP and/or its Subcontractors, as applicable, in
reasonable, customary form that permits disclosure by that third party to
Lantheus of (i) the fact that NTP and its Subcontractors have complied with this
Section 5.1(b) and (ii) the underlying facts of any instances of noncompliance
(provided that in no event will the names of NTP’s or its Subcontractor’s
customers be disclosed to Lantheus). To the extent it is determined that NTP is
not in compliance with this Section 5.1(d), NTP will adjust the pricing payable
by Lantheus and credit Lantheus with the difference between the price paid by
Lantheus and the amount otherwise contemplated by this Section 5.1(d).
(q)
The last sentence of Section 8.1 of the Existing Agreement is hereby deleted in
its entirety.

(r)
A new Section 10.2 is hereby added to the Existing Agreement:

(a)    In the event that (i) NTP is required to **** arising solely as a result
of **** and (ii) the conduct of NTP that serves as a basis of such action or
claim did not adversely affect Lantheus (such action or claim meeting the
requirements of clauses (i) and (ii), an “NTP Qualifying Action”), then Lantheus
shall reasonably assist NTP (initially, at NTP’s reasonable cost and expense) in
defending against such NTP Qualifying Action. If NTP is finally adjudicated by a
**** court of competent jurisdiction to be liable in such NTP Qualifying Action
(or, with Lantheus’ prior consent (not to be unreasonably withheld, conditioned
or delayed), settles such NTP Qualifying Action), then each of the Parties shall
****. For the avoidance of doubt, Lantheus will not be responsible for any ****.
(b)    In the event that (i) Lantheus is required to **** arising solely as a
result of **** and (ii) the conduct of Lantheus that serves as a basis of such
action or claim did not adversely affect NTP (such action or claim meeting the
requirements of clauses (i) and (ii), a “Lantheus Qualifying Action”), then NTP
shall reasonably assist Lantheus (initially, at ****) in defending against such
Lantheus Qualifying Action. If Lantheus is finally adjudicated by a **** court
of competent jurisdiction to be liable in such Lantheus Qualifying Action (or,
with NTP’s prior consent (not to be unreasonably withheld, conditioned or
delayed), settles such Lantheus Qualifying Action), then each of the Parties
shall ****. For the avoidance of doubt, NTP will not be responsible for any
****.
(s)
Section 11.1 of the Existing Agreement is hereby amended by (i) replacing “31st
Day of December 2017” with “31st Day of December 2020” and (ii) inserting the
following as the last sentence of Section 11.1:

At any Party’s request, the Parties will negotiate reasonably and in good faith
a further proposed amendment to the Agreement pursuant to which (i) the term of
the Agreement would be extended through the ****, (ii) Lantheus would commit to
purchase ****% or more of its Product demand in each of those calendar years
from NTP and its Subcontractors and (iii) the **** price per Curie of Product
(i.e., ****) would be reset to **** (which will be determined using the same
method described under Section 5.1(d)), subject to a cap on such **** of ****
percent (****%) of ****.




--------------------------------------------------------------------------------




(t)
Section 13.10 of the Existing Agreement is hereby amended by adding the
following sentence to the end of that section:

Notwithstanding anything to the contrary, this Section 13.10 does not prohibit
any announcement that may be required by applicable law, regulation or order of
a governmental authority of competent jurisdiction.
3.
General. Except as specifically amended by this Amendment, the Existing
Agreement remains in full force and effect and otherwise unamended by this
Amendment. This Amendment constitutes a final written expression of the terms
hereof and is a complete and exclusive statement of those terms. This Amendment
shall be governed by and construed in accordance with the laws of England,
without reference to the choice of laws rules of any jurisdiction.

[The remainder of this page is left blank intentionally.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
For and on behalf of NTP:
NTP Radioisotopes (SOC) Ltd.


/s/ Thabo Tselane
                            Thabo Tselane
                            Acting Group Managing Director




For and on behalf of Lantheus:
Lantheus Medical Imaging, Inc.


/s/ Mary Anne Heino
Mary Anne Heino
President and Chief Executive Officer










--------------------------------------------------------------------------------






Exhibit A
Incentive Program
To mitigate the period of increased Product supply volatility tied to the
implementation of the double run capability at NTP and the startup of
Subcontractor capacity at Subcontractor, this Incentive Program will apply
during the Incentive Program Term to provide monetary incentives and reward NTP
for delivering Lantheus’ normal orders on time and in the quantities ordered and
for allocating available supply to Lantheus in shortage situations.
1.
Baseline Curies. The Parties will, acting reasonably and in good faith, agree to
a baseline number of Curies for each ***** of Product production during a *****
that is necessary to satisfy Lantheus’ forecasted Product requirements under the
Agreement for that “model ****” (with respect to each such ***** as updated from
time to time, its “Baseline Curies” and, on a ***** basis, the “Baseline”)
during the period from the Amendment Effective Date through ****; provided that
(i) the initial level of Baseline Curies will reflect no less than the number of
Curies of Product that Lantheus requested from NTP and its Subcontractor on each
***** during the **** and ****; and (ii)(A) on ****, the Parties will, acting
reasonably and in good faith, update the level of Baseline Curies for each
*****in order to reflect any ***** in Lantheus’ forecasted Product requirements,
and NTP’s and its Subcontractor’s reasonable best ability to supply such *****,
for each ***** during the upcoming **** (****) month period; and (B) any such
updates will be effective as of each ****, as applicable, unless otherwise
agreed.

2.
**** Performance Evaluation. At the end of each ***** (each, a *****), NTP and
its Subcontractor’s daily Product supply performance during that ***** will be
compared against each corresponding purchase order (or portion thereof) placed
by Lantheus to the extent reflecting no more than the Baseline Curies for ****
in the ***** (each such corresponding purchase order (or portion thereof), a
“Normal PO”). For clarity, in the event that Lantheus’ Product supply
requirements increase after the Parties have already reached agreement on the
applicable Baseline Curies, but before the next period during which the Baseline
Curies are due to be updated in accordance with Section 1 above (for instance,
as a result of *****), the Parties will still refer to that initial, agreed upon
level of Baseline Curies for purposes of evaluating NTP and its Subcontractor’s
Product supply performance under this Incentive Program until the updated level
of Baseline Curies takes effect.

3.
Incentive Payments.

(a)
For Normal Supply. For each *****, NTP will be entitled to an incentive payment
in an aggregate amount equal to:

(i)
the number of weeks (“Weeks”) in that ***** in which no Delivery Failure (as
defined below) occurred and no Event of Force Majeure (as defined in the
Existing Agreement) occurred,    







--------------------------------------------------------------------------------





multiplied by
(ii)
the applicable “Weekly Amount” set forth in the table below:

Performance Level
for the ****
No. of Weeks **** With At Least One
Delivery Failure
Weekly Amount
Gold
****
$****
Silver
****
$****
Bronze
****
$****
Other
****
$****



(b)
For Backup Supply. In addition to any incentive payments payable under Section
3(a) above, for each *****, NTP will be entitled to an additional, $****
incentive payment for each Week in that ***** in which NTP and its Subcontractor
supplies to Lantheus on a timely basis all Curies of Product that Lantheus
specifies in a supplemental purchase order to cover *****. For clarity, NTP and
its Subcontractor can earn incentive payments for ***** under this Section 3(b),
regardless of whether they have earned incentive payments for Normal POs under
Section 3(a) above for the same *****.

(c)
Illustrative Example. For illustrative purposes only:

if NTP and its Subcontractor fulfilled all **** (except for **** Delivery
Failures and an Event of Force Majeure that delayed an entire Product shipment,
each occurring in separate ***) and fulfilled ***** in **** separate ****during
the *****, as follows:
**** #
1
2
3
4
5
6
7
8
9
10
11
12
13
*****
****
****
****
****
****
****
****
****
****
****
****
****
****
*****
****
****
****
****
****
****
****
****
****
****
****
****
****





--------------------------------------------------------------------------------




Key:    ü = delivery fulfilled        DF = Delivery Failure        EoFM = Event
of Force Majeure that prevents delivery        
then NTP would be entitled to $**** in incentive payments, calculated as
follows:
 
Incentive Payments for ****
 
**** Amount
No. of **** for which
Incentive Payments are Earned
Total Incentive Payments
Earned for **** in *****
Only **** Delivery Failures
ü ****-level performance


**** Amount = $****


       *****
     – **** with Delivery Failures
     – **** with an Event of Force Majeure    that prevents delivery      


**** for which incentive payments are earned the ***** 
$***** 10 Weeks


= $**** in performance incentives
in ****



 
Incentive Payments for Filling *****
 
**** Amount
No. of **** for which
Incentive Payments are Earned
Total Incentive Payments
Earned for *****
**** Amount = $****
**** in which ***** were fulfilled
 
$**** * ****


= $**** in performance incentives
*****




4.
*****. Incentive payments earned for any ***** will be aggregated and become due
and payable **** (****) **** after the end of that *****.

5.
Miscellaneous. For purposes of these provisions:

(a)
A “Delivery Failure” occurs whenever any of the following occurs:

(i)
NTP and its Subcontractor fail to supply to Lantheus on a timely basis any
Curies of Product specified in any **** (other than as a result of an Event of
Force Majeure); or





--------------------------------------------------------------------------------




(ii)
Lantheus issues a purchase order reflecting a number of Curies of Product *****,
simply in order to obtain (as of Lantheus’ corresponding **** of TechneLite®
generator manufacture and after taking into account *****) a number of Curies of
Product equal to the Baseline Curies (e.g., *****).

(b)
Delivery of Product is considered “timely” only if it arrives at Lantheus’ dock
on its delivery date within **** (****) ****of its scheduled delivery time, each
as indicated in the applicable purchase order.

(c)
Notwithstanding anything to the contrary, in the event that Lantheus’ total
requirements for Product across all suppliers ***** more than **** percent
(****%) of its requirements as of signing for **** (****) ****, then this
Incentive Program will automatically terminate.

(d)
Notwithstanding anything to the contrary, no incentive payments under the
Incentive Program will be earned with respect to any Week in which *****.













--------------------------------------------------------------------------------






Exhibit B
Illustration of ***** Calculations
Example #1: Assuming a **** on **** that was reasonably foreseeable as of the
**** (i.e., ****) before that ****.
 
 
 
 
 
 
 
 
 
 
 
**** of the **** on which Shortage Occurs
No. of Curies Ordered by Lantheus
for ****
No. of Curies Purchased by  
***** 
on **** 
(over the **** full calendar ****)
No. of Curies
Purchased by  
***** 
on ****  
(over the **** full calendar ****)
Lantheus'  
***** 
on ****
Total
“Supply Available” for ***** 
on ****
No. of Curies Representing
Lantheus'  
***** 
on ****
Lantheus’  
*****for the **** 
  
minus  

No. of Curies Actually Delivered to Lantheus
for ****
(pre-decay)
Lantheus’  
*****for the **** 

minus  
 
No. of Curies Actually Delivered to Lantheus
for ****  
(post-**** of decay)
Maximum
No. of Curies Allocated to
Lantheus
for ****
No. of Curies
to be Delivered
to Lantheus
for **** *
****
****
****
****
****%
****
                 ****
****
****
                 ****
                 ****
 
 
 
 
 
 
 
 
 
 
 
Example #2: Assuming a shortage on **** that was not reasonably foreseeable as
of **** (i.e., ****) before ****.
 
 
 
 
 
 
 
 
 
 
 
**** of the **** on which Shortage Occurs
No. of Curies Ordered by Lantheus
for ****
No. of Curies Purchased by  
***** 
on **** 
(over the **** full calendar ****)
No. of Curies
Purchased by  
***** 
on **** 
(over the **** full **** months)
Lantheus'  
***** 
on ****
Total
“Supply Available”
on ****
No. of Curies Representing
Lantheus'  
***** 
on ****
Lantheus’  
*****for the **** 
  
minus  

No. of Curies Actually Delivered to Lantheus
for ****
(pre-decay)
Lantheus’  
*****for the **** 

minus  
 
No. of Curies Actually Delivered to Lantheus
for ****  
(post-**** of decay)
Maximum
No. of Curies Allocated to
Lantheus
for ****
No. of Curies
to be Delivered
to Lantheus
for **** *
****
****
****
****
****%
****
                 ****
****
****
                 ****
                 ****

* Note: NTP and its Subcontractor would be able to *****.




--------------------------------------------------------------------------------






Exhibit C
Illustrations of *****
For the **** and the ****
 
 
 
 
 
 
 
 
*****  Pricing Scenario
Reference *****
(for ****)
*****
(for the ****)
Change in *****
Change in *****  
in excess of
the ***** or ****% *****
Dollar Value of
Change in ***** or ****% *****
Percentage of Lantheus'
Total Mo-99 Requirements Supplied by NTP/ANM  
(in that period)
*****
(for that period)
Significant Increase
****%
****%
****%
****%
 $ ****
****%
 $ ****
Increase
****%
****%
****%
****%
 $ **** 
****%
 $ ****
Flat
****%
****%
****%
****%
$ ****
****%
$ ****
Decrease
****%
****%
****%
****%
 $ ****
****%
 $ ****
Significant Decrease
****%
****%
****%
****%
 $ ****
****%
 $ ****
 
 
 
 
 
 
 
 
* Assumption: for purposes of simplicity, these illustrations assume a
hypothetical ***** and that a **** change in ***** equates to a **** change in
*****.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
For the ****
 
 
 
 
 
 
 
 
*****  Pricing Scenario
Reference *****
(for ****)
*****
(for the ****
*****)
Change in *****
Change in ***** or ****% *****
Dollar Value of
Change in *****or ****% *****
Percentage of Lantheus'
Total Mo-99 Requirements Supplied by NTP/ANM  
(in that year)
*****
(for that year)
Significant Increase
****%
****%
****%
****%
 $ **** 
****%
$ ****
Increase
****%
****%
****%
****%
$ ****
****%
 $ ****
Flat
****%
****%
****%
****%
$ ****   
****%
$ ****
Decrease
****%
****%
****%
****%
$ ****
****%
$ ****
Significant Decrease
****%
****%
****%
****%
$ ****
****%
 $ ****
 
 
 
 
 
 
 
 
* Assumption: for purposes of simplicity, these illustrations assume a
hypothetical *****and that a **** (****) ****change in ***** equates to a
**** change in *****.





